 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 5
      ARTHUR LEE GARRISON,                                   Case No.: 3:17-cv-00391-MMD-WGC
 6
              Plaintiff,                                                    ORDER
 7
      v.                                                                Re: ECF No. 83
 8
   NEVADA DEPARTMENT
 9 OF CORRECTIONS, et al.,

10            Defendants.

11

12
            The Plaintiff has filed a pleading entitled “Amended Complaint from 1st Set of
13 Interrogatories dated 10-23-19 Defendants found for date 10-23-19.” (ECF No. 83.) However, the

14 amended complaint was not accompanied by a motion seeking leave to file the amended complaint

15 as is required by Fed. R. Civ. P. 15(a)(B)(2) and Local Rule 15-1 nor did the court otherwise permit
     Plaintiff to file the amended complaint.
16
            If Plaintiff chooses to seek leave to file a fourth amended complaint, he is advised that a
17
     fourth amended complaint supersedes the original and amended complaints and, thus, the fourth
18
     amended complaint must be complete in itself. See Hal Roach Studios, Inc. v. Richard Feiner &
19
     Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (holding that “[t]he fact that a party was named in
20
     the original complaint is irrelevant; an amended pleading supersedes the original”). That means
21
     that Plaintiff’s fourth amended complaint, should Plaintiff choose to file one, must contain all
22
     claims, defendants, and factual allegations that Plaintiff wishes to pursue in this lawsuit. Plaintiff
23
 1 should write out all his factual allegations in his fourth amended complaint rather than relying on

 2 exhibits at this stage of the litigation.

 3         If, on the other hand, Plaintiff is merely seeking to substitute the names of specific

 4 individuals in place of “Doe” defendants (as would be permitted pursuant to District Judge Du’s

 5 screening order regarding Plaintiff’s Third Amended Complaint; ECF No. 35 at 5, 6), Plaintiff

 6 should make a motion to that effect. Plaintiff’s motion should specifically identify what cause(s)

 7 of action would be referable to the proposed individual who would be substituted into the case in

 8 place of a “Doe” defendant. General reference to “C/O’s Sgt. Lt., RN’s, Wardens, Counselors,

 9 Doctors, Providers from H.D.S.P., E.S.P., N.N.C.C., and Central Office” (ECF No. 83 at 1 is

10 insufficient to effect a satisfactory and viable amendment as contemplated by the court’s screening

11 order (ECF No. 35 at 5, 6)).

12         Defendants need not respond to Plaintiff’s filing (ECF No. 83).

13         IT IS SO ORDERED.

14         Dated: October 25, 2019.

15                                                 _________________________________
                                                   WILLIAM G. COBB
16                                                  UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23
                                                    2
